Citation Nr: 1038134	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  04-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the Veteran's claim for PTSD.

The Veteran appeared before the undersigned Acting Veterans Law 
Judge at a videoconference hearing held at the RO in March 2007.  
A transcript is of record.

In a September 2007 decision, the Board denied entitlement to 
service connection for benign prostatic hypertrophy, claimed as 
the residual of exposure to Agent Orange and entitlement to 
service connection for lymphadenopathy, claimed as the residual 
of exposure to Agent Orange.  The Board remanded the claims of 
whether new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a bilateral knee 
disorder and entitlement to service connection for PTSD for 
further development.

In a January 2010 rating decision, the RO granted service 
connection for a bilateral knee condition, Osgood-Schlatter 
disease, and for degenerative arthritis of the bilateral knees. A 
substantive appeal has not been received in regard to the service 
connection grants and therefore, the issues are not in appellate 
status before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

The Veteran was afforded a VA examination for PTSD in January 
2010.  The examiner stated: "The Veteran meets the full criteria 
for [PTSD] and it is at least as likely as not that his [PTSD] is 
a result of his reported traumatic stressor, which he reports 
occurred in Vietnam.  The Veteran does not appear to be suffering 
from [PTSD] as a result of his conceded stressor."  

Based on this opinion, the RO denied the Veteran's claim for 
service connection for PTSD, noting the Veteran had a diagnosis 
of PTSD but "[was] not suffering from PTSD as a result of [his] 
stressor (vehicle accident)" (See January 2010 supplemental 
statement of the case).

In a March 2010 statement in support of his claim, the Veteran 
contends that the word "not" as used in sentence "The Veteran 
does not appear to be suffering from PTSD as a result of his 
conceded stressor" was written in error by the January 2010 VA 
examiner.  

The Board finds that the examiner must clarify his findings. 

Because it has long been held that the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
especially in cases where there exists ambiguities and 
uncertainties relative to the claimed disorder, the Board must 
remand the claim for clarification. See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); see 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

The medical evidence of record shows that the Veteran has a 
diagnosis of anxiety disorder in addition to PTSD.  See the VA 
examination report dated in January 2010.  In accordance with 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must consider in 
the instant case whether the Veteran has any psychiatric 
disability, including PTSD, that is etiologically related to his 
military service.  Thus, the VA examiner should provide an 
opinion as to whether the anxiety disorder is related to the 
Veteran's period of service.   

The record shows that the Veteran receives treatment for 
psychiatric disorders at the Chillicothe VA medical facility.  
The RO should obtain the VA treatment records for treatment of 
the psychiatric disorders from July 2009.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following 
action:

1.  The RO should take appropriate steps to 
obtain all records of the Veteran's 
treatment of psychiatric disorders from 
July 2009.     

2.  The RO should ask the examiner who 
conducted the January 2010 VA examination 
(or a suitable replacement) to clarify his 
findings, to specifically include 
addressing the following statements:  "The 
Veteran meets the full criteria for [PTSD] 
and it is at least as likely as not that 
his [PTSD] is a result of his reported 
traumatic stressor, which he reports 
occurred in Vietnam.  The Veteran does not 
appear to be suffering from [PTSD] as a 
result of his conceded stressor."  The 
examiner should specify the stressor event 
he is referring to and note if the event 
conforms with DSM-IV.  

The VA examiner should provide an opinion 
as to whether the anxiety disorder is 
related to the Veteran's period of service.   

The claims file, including a copy of this 
remand, must be made available to, and be 
reviewed by, the examiner. The examiner 
should note such review in the examination 
report or in an addendum.

The examiner should provide a rationale for 
the opinion.  If further examination or 
testing is needed, this should be 
undertaken.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim in light of all the 
evidence of record.  If any benefit sought 
on appeal is not granted, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded an appropriate 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


